       Case 1:15-cv-04244-JGK-OTW Document 932 Filed 07/28/20 Page 1 of 1

                  COUNSELORS IN INTELLECTUAL PROPERTY AND ENTERTAINMENT LA\^/


                                                  515 Madison Avenue
                                                       Suite 64.
                                                  New York, NY 10022
                                                 Telephone: (212) 725-1818
                                                 Facsimile: (212) 941-9711       Application granted in part. The Guardian
MEMO ENDORSED                                                                    Parties' reply is due July 29. See ECF 924.
                                                                                 The Guardian Parties are granted three
          MEMO ENDORSED 7.28.20                        Ju,ly   26,2020
                                                                                 excess pages. The Clerk of Court is
 Hon. Ona T. Wang                                                                directed to close ECF 923 & 927. SO
 United States Magistrate Judge                                                  ORDERED.
 Daniel Patrick Moynihan United States Courthouse
 500 Pearl St.                                                                   ___________
 New York, NY 10007-1312                                                         Ona T. Wang 7/27/20
                                                                                 U.S.M.J.
 RE:      Gym Door Repairs, Inc. v. Young Equipment Sales, Inc.
          Docket No. :         t5-cY-4244                       The Clerk of Court is directed to reopen
          Our File No. :       1126l                            ECF 923, which was closed in error. SO
                                                                                  ORDERED.                               OTW 7.26.20
 Dear Judge Wang:                                                                                                        U.S.M.J.
        We represent former defendants Qpala Enterprises, Inc. (d.b.a. Guardian Gym Equipment),
 and James Petriello (the "Guardian Parties"). We write to apply for an additional five (5) pages for
 our Reply   brief    due July     28. We     also write to apprise the Court that we may be applying for an
 enlargement of time to file the Reply but we shall not know until late Jily 27 or July 28.
 Application for Five Additional Pages to the Reply Brief
         Plaintiffs have raised so many issues in their Opposition that to properly address them we
 believe we may need these additional five pages


         We have encountered unexpected difficulties with the upgrading of our systemwide
 computers. When we wrote the Court of July 21 (Dkt. 922) we represented that the problems were
 now behind us. However, under Murphy's law, we found the next day that the displayed
 applications were so tiny as to be illegible which made it difficult to impossible to switch befween
 applications. There was also general user interface to update programs that kept appearing and
 shutting down access to the system. By this afternoon these problems appear to have been overcome.
 Nevertheless, we have been delayed. We our exercising our best efforts to avoid seeking any
 enlargement of time.
         The Clerk has notified us that a document for the Bill of Costs which the                     ilerk   described as
 a mere formality, was omitted and requested that                   it   be   filed.   We     will   address this request
 immediately after the frling of the Reply.
                                                 Respectfully submitted,
                                                 FURGANG & ADWAR, L.L.P.


 PF:cr
 cc:     All counsel via ECF

West Nyack Centerock Easr,       2 Crosfield Avenue, Suite 210, West Nyack, NY 10994 TeL (845) 353-1818 Fax (845) 353-1996
       White Plains   I1   Martine Avenue, Penthouse, White Plains, NY 10606 TeL (914) 428-5300 Fax: (914) 428-0226
    PATENTS                A    TRADEMARKS                 J..   COPYRIGHTS             J..      ENTERTAINMENT
